UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1533


ROBYN ADOLPHE,

                      Plaintiff – Appellant,

          v.

AMERICAN HOME MORTGAGE SERVICING, INCORPORATED,

                      Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    David Shepardson
Cayer, Magistrate Judge. (3:10-cv-00620-DSC)


Submitted:   September 29, 2011           Decided:   October 4, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robyn Adolphe, Appellant Pro Se. Heather Bell Adams, ALSTON &
BIRD, LLP, Durham, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robyn   Adolphe    appeals    the   magistrate     judge’s    order *

dismissing her complaint for failure to state a claim on which

relief could be granted.           We have reviewed the record and find

no reversible error.            Accordingly, we affirm for the reasons

stated   by    the    magistrate    judge.        Adolphe   v.   American        Home

Mortgage, No. 3:10-cv-00620-DSC (W.D.N.C. May 13, 2011).                          We

dispense      with    oral   argument      because   the    facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




     *
        The parties consented to the jurisdiction                          of     the
magistrate judge. See 28 U.S.C. § 636(c) (2006).



                                        2